27 Mich. App. 205 (1970)
183 N.W.2d 385
PEOPLE
v.
MALCOM
Docket No. 8,529.
Michigan Court of Appeals.
Decided October 6, 1970.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Arthur N. Bishop, Assistant Prosecuting Attorney, for the people.
Athur J. Tarnow (Defenders' Office  Legal Aid and Defender Association of Detroit), for defendant on appeal.
Before: DANHOF, P.J., and McGREGOR and QUINN, JJ.
*206 PER CURIAM.
This case is submitted on the people's motion to affirm pursuant to GCR 1963, 817.5(3). The defendant, while represented by counsel, pled guilty to a charge of assault with intent to rob while being armed. MCLA § 750.529 (Stat Ann 1970 Cum Supp § 28.797).
On appeal the defendant makes two contentions. First, that the trial court did not establish sufficient facts to support a guilty plea. Second, that the requirements of Boykin v. Alabama (1969), 395 US 238 (89 S Ct 1709, 23 L Ed 2d 274) were not met because the trial court did not inform him of his privilege against self-incrimination before accepting the plea.
In regard to the defendant's first contention, it is sufficient to say that the record reveals an ample factual basis to support the plea.
The defendant's second contention is also without merit. The meaning of Boykin was considered in People v. Jaworski (1970), 25 Mich App 540, where it was held that Boykin requires that the record affirmatively show that the plea was made understandingly and voluntarily. Under Jaworski it is not necessary that the defendant be informed of his privilege against self-incrimination before his plea can be accepted.
The motion to affirm is granted.